Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE

This communication is responsive to amendment filed on 12/13/2021.

Claims 1-20 are allowed. Claims 21, 22 and 23 are cancelled.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record because none of the prior art
of record teaches nor fairly suggests all the limitations recited in the claims. Specifically, 
causing, based on determining that the user has provided the input to the interface of the client application, the dependent object to be assigned a value in accordance with the input from the user; causing another container to be instantiated in the memory of the computing device, wherein the other container includes the automated assistant function and fulfills a dependency between the dependent object and the automated assistant function; Page 2 of 16Patent Application No. 16/973,380 Attorney Docket No. ZS202-20693 Response to 09/13/2021 Office Action initializing, when the automated assistant function is instantiated in the memory, performance of the automated assistant action by causing execution of the dependent object of the container, wherein the performance of the automated assistant action results in client application content being generated based on the value assigned to the dependent object; and causing, based on initializing performance of the automated assistant action, the client application to render the client application content at the interface of the client application, or its equivalence. These limitations, taken in context of the entire claims are allowable over prior art of record.

The closest prior art made of record which is considered pertinent to applicant's
disclosure.
Method and apparatus for browsing using alternative linkbases, U.S. Patent No. 8,914,840.
Secure customer interface for web based data management U.S. Patent No. 8,479,259.
Method and system for implementing a management operations center in global ecosystem of interrelated services, U.S. Patent Pub. No. 2016/0308982.


Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SARGON N NANO whose telephone number is
(571)272-4007. The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.

(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000
/SARGON N NANO/Primary Examiner, Art Unit 2457